UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                Plaintiff,

         against
                                                     CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                       ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                Defendants.



         SARAH L. CAVE, United States Magistrate Judge:


         The parties are ORDERED to file a joint status report by Wednesday, November 27,

2019, regarding their settlement negotiations.



Dated:             New York, New York
                   November 20, 2019

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
